DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16-21 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547), in view of Wu et al. (CN 106007671), wherein the machine English translation is used for citation.
Regarding claims 16-20; Kenney et al. teaches a 3D printing composition comprising A) an organosilicon compound having an average of at least two silicon-bonded ethylenically unsaturated groups per molecule, wherein ethylenically unsaturated moieties of the silicon-bonded ethylenically groups are separated by at least four atoms; B) an organosilicon compound having an average of at least two silicon-bonded hydrogen atoms per molecule in an amount sufficient to cure the photocurable silicon composition; C) a catalytic amount of a photoactivated hydrosilylation catalyst; and optionally D) a filler [0007]. Specifically, Kenney teaches 3g of uncured mixture from Ex 17 (wherein compound E is substituted with compound B) is mixed with 7 g of Q (silica particle; 50 microns [00183]); the compound B (tetramethyl tetravinyl cyclotetrasiloxane) is employed in an amount of 42.5 vol% and the silica particle is employed in an amount of 57.46 vol%. Kenney et al. teaches other fillers suitable for use in the present invention include titanium dioxide [00164]. 
Kenney et al. teaches additives including silica (i.e. silicon dioxide), but does not explicitly disclose the functional additives as required by the instant claim 12.  Wu et al. teaches a ceramic composite material for 3D printing comprising an acrylate monomer; ceramic powder; expansion of spiro orthocarbonate, a photoinitiator, photo inhibitor, and ultraviolet light absorber [abs].  Wu et al. teaches the ceramic powder is, for example, silicon nitride and/or silicon carbide powder.  Kenney and Wu et al. are analogous art prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Kenney fails to explicitly teach the composition further comprising a 3D resolution agent.  Wu et al. teaches a ceramic composite material for 3D printing comprising an ultraviolet light absorber (3D resolution agent) [abs].  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the ultraviolet light absorber, as taught by Wu et al., to the composition of Kenney and would have been motivated to do so in order to appropriately reduce the reaction speed and curing depth according to requirements, as suggested by Wu et al. [p4, para5]
The Examiner makes note that the instant specification discloses silicon carbide is a suitable solid phase functional additives to be employed in the instant invention [0207], thus it is the Examiner’s position that these solid phase functional additives would necessarily possess the property that “at a temperature of 1300°C, said functional additives catalyze nucleation and/or crystallization associated with conversion of said monomers into a solid ceramic phase.”  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 21; Kenney et al. teaches the compound A) is selected from the group of polysiloxanes, polysilanes, polycarbosilanes, polycarbosiloxanes or combinations thereof [00119]. Kenney et al. additives including titanium oxide and silica, but does not explicitly disclose the functional additives silicon carbide.  Briselden et al. teaches ceramic build materials suitable for use in 3D printing include compounds such as titanium oxide and silicon carbide [0014].  Therefore, Briselden et al. teaches that titanium oxide and silicon carbide are functional equivalents for the purpose of functioning as ceramic materials (i.e. ceramic powders) in 3D printing compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06). 
Regarding claim 27; Kenney et al. teaches the composition may further comprise flow control additives [00102].
Regarding claims 28-29; Kenney et al. in view of Wu et al. teaches the required functional additives, thus would necessarily possess the property “at least partially transparent to UV light” and “are at least partially reflective of UV light.”  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). 


s 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547), in view of Wu et al. (CN 106007671), wherein the machine English translation is used for citation, as applied to claim 16 above, and further in view of Bowman et al. (US Serial No. 2006/0069176).
Kenney et al. in view of Wu et al. renders obvious the basic claimed 3D printing composition, as set forth above, with respect to claim 16.
	Regarding claim 22; Kenney et al. does not teach the UV curable monomers consist of or contain silazanes and/or polysesquiazanes.  Bowman et al. teaches polymer derived ceramic materials, suitable for use in 3D printing applications, wherein vinyl polysilizanes are used in the present invention [0031].  At the time of filing, a person or ordinary skill in the art would have found it obvious, to add the vinyl polysilizane, as taught by Bowman et al., to the composition of Kenney et al., and would have been motivated to do so, in order to achieve and maintain desirable mechanical and/or thermal properties [0006].
Kenney et al. does not teach wherein the functional additives consist of or contain silicon nitride.  Briselden et al. teaches the use of titanium oxide and silicon nitride in 3D printing applications [0014]. Therefore, Briselden et al. teaches that titanium oxide and silicon nitride are functional equivalents for the purpose of functioning as ceramic materials (i.e. ceramic powders) in 3D printing compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

s 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (WO 2016/044547), in view of Wu et al. (CN 106007671), wherein the machine English translation is used for citation, as applied to claim 16 above, and further in Lee (US Serial No. 2014/0239527).
Kenney et al. in view of Wu et al. renders obvious the basic claimed 3D printing composition, as set forth above, with respect to claim 16.
Regarding claims 24-26; Kenney et al. does not explicitly teach surface modification of the functional additives, as required by the claims.  Lee teaches a composition, suitable for use in 3D printing processes [0074], the composition comprising filler particles (e.g. silica), which are treated with a surface modifying agent, such as acrylate functional silanes [0029-0033].  Kenney et al. and Lee, are analogous art because they are both concerned with the same field of endeavor, namely compositions suitable for use in 3D printing processes.  At the time of filing, a person of ordinary skill in the art would have it obvious to surface modify the filler compounds of Kenney et al., as taught by Lee, and would have been motivated to do so in order achieve good dispersion of the filler particles in the photocurable composition, thus achieving a substantially homogenous composition, as suggested by Lee [0029].

Allowable Subject Matter
Claims 1-5, 9-11, and 13-15 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, known by Kenney et al., teaches a 3D printing composition comprising A) an organosilicon compound having an average of at least .

Response to Arguments
Applicant's arguments filed 30 October 2020, with respect to claims 16-29, have been fully considered but they are not persuasive.

Applicants argue that the amendments clearly make Wu non-combinable with Kenney because Wu teaches that “ceramic powder is used as a filler in ceramic composite materials for 3D printing.  Wu’s ceramic materials cannot be functional equivalents, with respect to the instant invention of claim 16, when the function is different in Wu.  In Applicant's invention, at least some of the ceramic material in the final object derives from the preceramic monomer, and in some embodiments, some of the ceramic material in the final object derives from the functional additives. In other embodiments, all of ceramic material in the final object derives from the preceramic monomer.  The Examiner makes note that the claims to the instant invention are directed to 3D printing composition, not to the product/final object by which the Applicants are arguing.  Furthermore, in response to applicant's arguments against the references individually (Wu alone), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicants argue neither Kenney nor Wu, nor the Kenney/Wu combination, teach or suggest the property that at a temperature of 1300°C, the functional additives catalyze nucleation and/or crystallization associated with conversion of the monomers all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). 
Applicants argue that Kenney discloses a solid "filler" that is supposed to be inert, not active. Kenney teaches at paragraph [00164] that "The filler may be, for example, an organic filler, an inorganic filler, a ceramic powder, or combinations thereof... The inorganic filler or ceramic powder can be any inorganic compounds that are compatible with the curing chemistry (Applicant’s argue this means that the filler does not interfere with or participate in the chemistry).  Absent a clear teaching by Kenney showing the that alleged “filler” is supposed to be inert and not active; arguments submitted by Applicants is merely an opinion.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) [See MPEP 2145].  It is unclear where factual support for this argument can be found.
Applicants argue that Kenney’s silicon dioxide and silicon carbide are very different chemically and cannot be reasonably considered to be functional equivalents in 

    PNG
    media_image1.png
    135
    598
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of preceramic polymers nor the 3D printing of preceramic polymers, and further does not disclose pyrolysis or other thermal treatment of preceramic polymers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims of the instant invention are directed to a composition, not to the use nor the method of using said composition.
	As such, Kenney et al. in view of Wu et al. still render obvious the basic claimed composition, as set forth above, with respect to claims 16-29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sherwood et al. (US Serial No. 2005/0276961) teaches ceramic matrix composites, however fails to teach UV-curable monomers. 
Zhao et al. (US Patent No. 10125274) teaches a coating composition comprising a carbon composite dispersed in a polymer, metallic, or ceramic matrix; the carbon composite comprises carbon and a binder having a metal filler [claim1].  Zhao et al. fails to teach the composition comprises a UV-curable monomer nor fails to teach a photoinitiator or photocation initiator.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767